COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      RICHARD ALAN HAASE and Richard Alan Haase v. Countrywide
                          Home Loans, Inc., Deutsche Bank National Trust Company, Bank of
                          America, NA, Barrett, Daffin, Turner & Englel, LLP, Deutsche Bank,
                          AG, Morgan Stanley ABS Capital I, Inc., and Certificate Holders of
                          Morgan Stanley ABS Capital I, Inc. Trust 2006-HE6, Mortgage Pass-
                          Through Certificates, Series 2006-HE6

Appellate case number:    01-20-00854-CV

Trial court case number: 07-DCV-161177

Trial court:              400th District Court of Fort Bend County

      On March 24, 2021, appellants filed a motion for extension of time in which to make
payment arrangements for the record. Appellants’ motion for extension of time is granted.
Accordingly, it is ORDERED that
       (1)     No later than April 30, 2021, appellants provide written proof from the trial
               court clerk that they have paid, or made arrangements to pay, for the clerk’s
               record(s), or the Court may dismiss the appeal. See TEX. R. APP. P. 34.5, 37.3(b),
               42.3(f).1
       (2)     No later than April 30, 2021, appellants file with this Court proof that they have
               requested and paid, or made arrangements to pay, for preparation of the reporter’s
               record, or the Court may consider and decide only those issues or points that do
               not require a reporter’s record for a decision. See TEX. R. APP. P. 34.6(b)(1),
               35.3(b)(2), (b)(3), (c), 37.3(c).
       It is so ORDERED.




1
       The Clerk of this Court previously directed the trial court clerk to file a clerk’s record
       regarding indigency, containing pleadings and orders related to appellants’ motion. Any
       further supplemental record does not need to include the items already included in the
       clerk’s record and supplemental clerk’s record filed in this appeal on February 25, 2021.
Judge’s signature: /s/ Veronica Rivas-Molloy
                      Acting Individually

Date: April 1, 2021